     Case 2:20-cv-02752-JTM-MBN Document 14 Filed 04/28/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


BIG EASY BLENDS, LLC, ET AL.                           CIVIL ACTION

VERSUS                                                 NO: 2:20-CV-2752

MIRAGE INDUSTRIES, INC.                                SECTION: “H”


                          ORDER AND REASONS
      Before the Court is Defendant Ehad, Inc.’s Consent Motion to Remand
(R. Doc. 13). For the following reasons, the Motion is GRANTED.


                              LAW AND ANALYSIS
      On April 7, 2021, this Court issued an Order wherein the Court found
that Defendant Ehad, Inc. (“Ehad”) had failed to adequately allege diversity of
citizenship in its Notice of Removal. Specifically, the Court found that Ehad
failed to list the citizenship of each member of Plaintiffs Big Easy Blends, LLC
and St. Charles Packaging, LLC. The April 7, 2021 Order gave Ehad 20 days
to amend the Notice of Removal and cure the deficiency.
      On April 23, 2021, Ehad filed the instant Consent Motion to Remand (R.
Doc. 13). In the Motion, Ehad represents that it has discovered that a member
of Plaintiff Big Easy Blends, LLC is domiciled in Texas. Ehad is also domiciled
in Texas. Ehad, with Plaintiffs’ consent, thus asks this Court to remand this
matter back to state court.

                                       1
      Case 2:20-cv-02752-JTM-MBN Document 14 Filed 04/28/21 Page 2 of 2




       “The concept of complete diversity requires that all persons on one side
of the controversy be citizens of different states than all persons on the other
side.”1 For purposes of diversity jurisdiction, the “citizenship of a LLC is
determined by the citizenship of all of its members.”2 Big Easy Blends, LLC is
therefore a citizen of Texas because one of its members is a citizen of Texas.
As a corporation, Ehad is a citizen of its state of incorporation and principle
place of business—both of which are Texas.3 Thus, because Plaintiff Big Easy
Blends, LLC and Defendant Ehad are both citizens of Texas, this Court lacks
subject matter jurisdiction. Accordingly, Defendant Ehad’s Motion to Remand
is granted.


                                     CONCLUSION
       For the foregoing reasons, Defendant’s Consent Motion to Remand (R.
Doc. 13) is GRANTED.
       IT IS ORDERED that this matter is REMANDED to the Twenty-
Fourth Judicial District Court for the Parish of Jefferson, State of Louisiana.
                         New Orleans, Louisiana this 28th day of April, 2021.




                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE


       1McClaughlin v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004) (internal quotation
marks and citations omitted).
      2 Harvey v. Grey Wold Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008) .
      3 See 28 U.S.C. § 1332(c)(1).

                                            2
